DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 15 and 20 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 13 and 19 of U.S. Patent No. 10,408,983 to Nielson et al. (cited in the IDS of 6/24/2021; reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 13, 15 and 20 is met by corresponding Claims 13 and 19 of the issued patent, as correlated below.

Claim Number of Present Application
Claim Element(s) of the Present Application
Corresponding Claim Language of U.S. Patent No. 10,408,983 to Nielson et al.
Notes
13
A wire grid polarizer (WGP) comprising:  an array of wires sandwiched between a bottom protection layer and a top protection layer; channels between adjacent wires; and the bottom protection layer and the top protection layer each comprise aluminum oxide
Claim 13 recites:  A method of manufacturing a wire grid polarizer (WGP), comprising … providing an array of wires on a bottom protection layer with channels between adjacent wires … applying a top protection layer at a distal end of the wires … wherein the bottom protection layer and the top protection layer each comprise ≥90% aluminum oxide

Claim 19 recites:  A method of manufacturing a wire grid polarizer (WGP), comprising … providing an array of wires on a bottom protection layer with channels between adjacent wires … applying a top protection layer at a distal end of the wires … wherein the bottom protection layer and the top protection layer each comprise ≥90% aluminum oxide






15
a lower barrier-layer located at a surface of the wires in the channels, an exposed surface of the bottom protection layer in the channels, and between each wire and the top protection layer; the lower barrier-layer comprises two layers of different materials, including an oxidation-barrier and a moisture-barrier, the oxidation-barrier being between the moisture-barrier and the wires; the oxidation-barrier is distinct from the wires and includes aluminum oxide, silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, a rare earth oxide, or combinations thereof; and the moisture-barrier includes hafnium oxide, zirconium oxide, a rare earth oxide different from the rare earth oxide of the oxidation-barrier, or combinations thereof
Claim 19 recites:  applying a lower barrier-layer on the wires and on the bottom protection layer inside of the channels, in a conformal layer, wherein: the lower barrier-layer comprises two layers of different materials, including an oxidation-barrier and a moisture-barrier; the oxidation-barrier is located between the moisture-barrier and the wires and is distinct from the wires; the oxidation-barrier includes aluminum oxide, silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, a rare earth oxide, or combinations thereof; the moisture-barrier includes hafnium oxide, zirconium oxide, a rare earth oxide different from the rare earth oxide of the oxidation-barrier, or combinations thereof






20
wherein the bottom protection layer and the top protection layer each comprise at least 90 weight percent aluminum oxide
Claim 13 recites:  wherein the bottom protection layer and the top protection layer each comprise ≥90% aluminum oxide

Claim 19 recites:  wherein the bottom protection layer and the top protection layer each comprise ≥90% aluminum oxide








Claims 8-10 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 11,002,899 to Nielson et al. (reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 8-10 is met by corresponding Claims 1-14 of the issued patent, as correlated in the table below.

Claim Number of Present Application
Claim Element of Present Application
Corresponding Claim Language of U.S. Patent No. 11,002,899 of Nielson et al.
Notes
8
A wire grid polarizer (WGP), comprising:  an array of wires on a bottom protection layer with channels between adjacent wires, the channels being air filled; and an upper barrier-layer as a conformal coating on the wires and on the bottom protection layer in the channels, the upper barrier-layer including an amino phosphonate and a hydrophobic chemical
Claims 1-14 recite:  A method of manufacturing a wire grid polarizer (WGP), comprising: providing an array of wires on a bottom protection layer with channels between adjacent wires, the channels being air filled; applying an amino phosphonate as a conformal coating on the wires and on the bottom protection layer in the channels; and applying a hydrophobic chemical as a conformal coating on the wires and on the bottom protection layer in the channels





9
wherein the upper barrier-layer is an outermost layer of solid material
Claim 2 recites:  the hydrophobic chemical is an outermost solid material





10
wherein the amino phosphonate is a lower layer in the conformal coating and is sandwiched between the hydrophobic chemical and the wires
Claims 1-14 recite:  applying an amino phosphonate as a conformal coating on the wires and on the bottom protection layer in the channels; and applying a hydrophobic chemical as a conformal coating on the wires and on the bottom protection layer in the channels









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lines et al., US 2003/0227678 (cited in the IDS of 6/24/2021).
Regarding Claim 8, Lines discloses:  A wire grid polarizer comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an array of wires on a bottom protection layer with channels between adjacent wires (spaced-apart elongated elements 32 on a substrate 28 of a polarizing device 10; paragraph [0017] and FIGS. 1, 2 of Lines);
the channels being air filled (the spaces between elements 32 are left substantially vacant; FIGS. 1, 2 of Lines); and
an upper barrier-layer as a conformal coating on the wires and on the bottom protection layer in the channels (mono-layer 24 conformally coats the elements 32 and may be present on substrate 28 in the spaces between individual elements 32; paragraph [0023] and FIGS. 1, 2 of Lines);
the upper barrier-layer including an amino phosphonate and a hydrophobic chemical (mono-layer 24 may include an amino phosphonate, and may include an additional hydration inhibitor, such as methyl phosphonic acid [MPA]; paragraphs [0023]-[0027], [0037] and FIGS. 1, 2 of Lines).

Regarding Claim 9, Lines discloses:  wherein the upper barrier-layer is an outermost layer of solid material (mono-layer 24 is provided as an outermost layer of solid material; paragraphs [0023]-[0030], [0037] and FIGS. 1, 2 and Claim 18 of Lines).

Regarding Claim 11, Lines discloses:  wherein the amino phosphonate is nitrilotri(methylphosphonic acid) (mono-layer 24 can include a nitrilotris (methylene) triphosphonic acid [NTMP]; paragraph [0025] of Lines).

Regarding Claim 12, Lines discloses:  wherein the hydrophobic chemical includes a silane chemical, a phosphonate chemical, or both; the silane chemical has chemical formula (1), chemical formula (2), or combinations thereof, and the phosphonate chemical has chemical formula (3); where r is a positive integer, each R1 independently is a hydrophobic group, each X and Z is a bond to the wires, and each R3 and R5 is independently a chemical element or a group (methyl phosphonic acid [MPA]; paragraph [0037] and FIGS. 1, 2 of Lines).


    PNG
    media_image1.png
    102
    446
    media_image1.png
    Greyscale


Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al., US 2012/0008205 (cited in the IDS of 6/24/2021).
Regarding Claim 13, Perkins discloses:  A wire grid polarizer (WGP) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an array of wires sandwiched between a bottom protection layer and a top protection layer (elements 26 of a wire grid layer 22 may be sandwiched between thin film layers 18a-c forming a bottom protection layer and top protection layer; Abstract and paragraphs [0040]-[0045] and FIGS. 1-3, 7, 8, 12 of Perkins);
channels between adjacent wires (elements 26 have channels therebetween; FIGS. 1-3, 7, 8, 12 of Perkins); and
the bottom protection layer and the top protection layer each comprise aluminum oxide (thin film layers 18a-c may be formed of aluminum oxide; paragraph [0041] and FIGS. 1-3, 7, 8, 12 of Perkins).

Regarding Claim 20, Perkins discloses:  wherein the bottom protection layer and the top protection layer each comprise at least 90 weight percent aluminum oxide (thin film layers 18a-c may be formed of aluminum oxide; paragraph [0041] and FIGS. 1-3, 7, 8, 12 of Perkins).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Edlinger et al., US 2008/0152892 (cited in the IDS of 6/24/2021) in view of Ozawa et al., US 2012/0319222 (cited in the IDS of 6/24/2021).
Regarding Claim 1, Edlinger discloses:  A wire grid polarizer (WGP) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an array of wires sandwiched between a bottom protection layer and a top protection layer (grating region G having first structure domains 5 is between substrate 3 and one or more layers of cover/coating/multilayer stack 9 or 9’, or, alternatively, grating region G having first structure domains 5 is between a single layer or multilayer stack which is on substrate 3 and one or more layers of cover/coating/multilayer stack 9 or 9’; paragraph [0096] and FIGS. 1-5 of Edlinger);
channels between adjacent wires, the channels being air filled (microchannels 15 / 15’ between the individual units of grating region G remain filled with air; paragraphs [0062], [0078] and FIGS. 1-5 of Edlinger);
the top protection layer:
spans the channels (cover/coating/multilayer stack 9 / 9’ [or an upper layer thereof] spans microchannels 15 / 15’; FIGS. 1-5 of Edlinger);
forms a continuous layer with the top protection layer on adjacent wires touching (layer 9 is a continuous layer with portions touching between adjacent elements of grating G; FIGS. 1-5 of Edlinger); and
has permeable junctions, including a permeable junction between the top protection layer on adjacent wires (spaces between portions of layer 5 [which are between adjacent elements of grating G] permit fluid to permeate into the microchannels 15 below; paragraphs [0084]-[0096] and FIG. 5 of Edlinger);
a lower barrier-layer:  located on the wires and the bottom protection layer inside of the channels in a conformal layer; not located between the bottom protection layer and the wires; not located at an outermost surface of the top protection layer (a lower layer of layer 9 which is located on elements of grating G and the surfaces between elements of grating G conformally, is not underneath elements of grating G, and is not at an outermost surface of the upper layer of layer 9; paragraph [0083] and FIGS. 1-5 of Edlinger, but see especially FIG. 2b of Edlinger).
an upper barrier-layer:  located on surfaces of the channels as an outermost layer of solid material; located on an outermost surface of the top protection layer; and including a hydrophobic chemical (a melt of metal or a solvent can be applied on the top of the device [on top of layer 9] sealing the connection channels 17, so capillary forces drag this fluid into the microchannels 15; paragraphs [0084]-[0087] and FIGS. 1-5 of Edlinger).

Edlinger does not appear to disclose:  the lower barrier-layer includes a metal oxide.
Ozawa is related to Edlinger with respect to wire grid polarizers.
Ozawa teaches:  the lower barrier-layer includes a metal oxide (a protective film, which may include aluminum oxide [AlO.sub.X], hafnium oxide [HfO.sub.x], zirconium oxide [ZrO.sub.x], or tantalum oxide [TaO.sub.x], may be formed over the wires in a conformal manner; see paragraphs [0121], [0184], [0189] and FIGS. 32, 33 of Ozawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the metal oxide of Ozawa for the lower barrier-layer [lower layer of layer 9] of Edlinger, because such material possesses low refractive index [less than 2] and close to zero extinction coefficient, and thus provides the moisture-resistant and reliability-improving effects without disrupting optical characteristics, as taught in paragraphs [0121], [0184], [0189] of Ozawa.

Regarding Claim 7, Edlinger-Ozawa discloses:  wherein each of the wires includes a reflective layer sandwiched between a lower absorptive layer and an upper absorptive layer (the elements of grating G [structure domains 5] may comprise at least four layers [two metal and two dielectric]; paragraph [0062] and FIGS. 1-5 of Edlinger; the Examiner notes that the present claim language does not require a specific structural or chemical difference between “reflective layer” and “absorptive layer”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Edlinger in view of Ozawa and further in view of Lines.
Regarding Claim 4, Edlinger-Ozawa does not appear to explicitly disclose:  wherein the hydrophobic chemical includes a silane chemical, a phosphonate chemical, or both; the silane chemical has chemical formula (1), chemical formula (2), or combinations thereof, and the phosphonate chemical has chemical formula (3); where r is a positive integer, each R1 independently is a hydrophobic group, each X and Z is a bond to the wires, and each R3 and R5 is independently a chemical element or a group.

    PNG
    media_image1.png
    102
    446
    media_image1.png
    Greyscale

Lines is related to Edlinger-Ozawa with respect to wire grid polarizers.
Lines teaches:  wherein the hydrophobic chemical includes a silane chemical, a phosphonate chemical, or both; the silane chemical has chemical formula (1), chemical formula (2), or combinations thereof, and the phosphonate chemical has chemical formula (3); where r is a positive integer, each R1 independently is a hydrophobic group, each X and Z is a bond to the wires, and each R3 and R5 is independently a chemical element or a group (a protective mono-layer 24 for wires of a wire grid polarizer may include an amino phosphonate, and may include an additional hydration inhibitor, such as methyl phosphonic acid [MPA], and see also that silanes can be used, such as 2-(3,4-epoxycyclohexyl)-ethyltrimethoxysilane, or phenyltriethosysilane; paragraphs [0023]-[0027], [0037] and FIGS. 1, 2 of Lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the silane or phosphonate of Lines for the device of Edlinger-Ozawa because such chemicals provide suitable hydration inhibition for the wires of a wire grid polarizer, as taught in paragraph [0037] of Lines.

Regarding Claim 5, Edlinger-Ozawa does not appear to explicitly disclose:  wherein the upper-barrier layer further comprises an amino phosphonate.
Lines is related to Edlinger-Ozawa with respect to wire grid polarizers.
Lines teaches:  wherein the upper-barrier layer further comprises an amino phosphonate (a protective mono-layer 24 for wires of a wire grid polarizer may include an amino phosphonate, and may include an additional hydration inhibitor, such as methyl phosphonic acid [MPA], and see also that silanes can be used, such as 2-(3,4-epoxycyclohexyl)-ethyltrimethoxysilane, or phenyltriethosysilane; paragraphs [0023]-[0027], [0037] and FIGS. 1, 2 of Lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the amino phosphonate of Lines for the device of Edlinger-Ozawa because such chemical provides suitable corrosion inhibition for the wires of a wire grid polarizer, as taught in paragraph [0037] of Lines.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lines in view of Edlinger.
Regarding Claim 10, Lines does not appear to disclose the hydrophobic chemical in a location physically distinct from the amino phosphonate, such that:  the amino phosphonate is a lower layer in the conformal coating and is sandwiched between the hydrophobic chemical and the wires.
Edlinger is related to Lines with respect to wire grid polarizer.
Edlinger teaches a subsequent coating of hydrophobic chemical such that:  the amino phosphonate is a lower layer in the conformal coating and is sandwiched between the hydrophobic chemical and the wires (in a wire grid polarizer having air-filled microchannels, a hydrophobic overcoat may be over the grating, e.g., coating 9, which, when utilized in Lines, would be formed over the amino phosphonate of Lines; see paragraphs [0062], [0078], [0084]-[0087] and FIGS. 1-5 of Edlinger; and see paragraphs [0023]-[0027], [0037] and FIGS. 1, 2 of Lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the separate outwardly-located hydrophobic chemical of Edlinger for the device of Lines because because such hydrophobic overcoat enables a filtering effect for liquids designed to coat inner spaces between the grids, such as a protective layer for the grids/gratings/wires, and which enables biological analytic uses as well, as taught in paragraphs [0003], [0084]-[0096] of Edlinger.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai, US 2009/0066885 (cited in the IDS of 6/24/2021).
Regarding Claims 13 and 14, Kumai discloses:  A wire grid polarizer (WGP) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an array of wires sandwiched between a bottom protection layer and a top protection layer (the array of components mask M is sandwiched between a lower portion of protection film 16 [see, e.g., 16c] and an upper portion of protection film 16 [see, e.g., 16b]; FIGS. 1, 2, 4C, 4D, 4E, 7 of Kumai; note that the Examiner is giving the term “sandwiched” its broadest reasonable interpretation, which merely requires a protection layer at a height which is above the wires and at a height which is below the wires, rather than “in contact with” or “directly above and below” in relation to a horizontal surface, e.g., substrate surface, as a reference plane);
channels between adjacent wires (air gaps 15 between individual components of mask M; FIGS. 1, 2, 4C, 4D, 4E, 7 of Kumai);
the bottom protection layer and the top protection layer each comprise aluminum oxide (protection film 16 may be made of alumina [Al2O3]; paragraphs [0061], [0073] and FIGS. 1, 2, 4C, 4D, 4E, 7 of Kumai);
the channels are air filled (air gaps 15 comprise air; paragraph [0043] and FIGS. 1, 2, 4C, 4D, 4E, 7 of Kumai);
each wire of the array of wires includes a proximal end closest to the bottom protection layer and a distal end closest to the top protection layer (individual components of mask M include a proximal end closest to the lower portion of protection film 16 [see, e.g., 16c] and a distal end closest to the upper portion of protection film 16 [see, e.g., 16b]; FIGS. 1, 2, 4C, 4D, 4E, 7 of Kumai);
each channel extends beyond the proximal end into the bottom protection layer (air gaps 15 extend beyond the proximal end of mask M into the lower portion of protection film 16 [see, e.g., 16c]; FIGS. 1, 2, 4D, 4E, 7 of Kumai);
each channel extends beyond the distal end into the top protection layer (air gaps 15 extend beyond the distal end of mask M into the upper portion of protection film 16 [see, e.g., 16b]; FIGS. 1, 2, 4D, 4E, 7 of Kumai).

Kumai does not appear to explicitly disclose numerical values and ratio of the depths such that:  the depths are between 10 nm and 200 nm and have a ratio of 0.5 to 2.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Kumai discloses the individual layers and components of the device being on a nanometer scale (see, e.g., thicknesses of 10 nm to 50 nm, or 200 nm, width of 50 nm, height of 250 nm, interval of 140 nm; paragraphs [0023], [0024], [0044], [0046]-[0048] of Kumai), and Kumai further discloses the importance of air gaps 15 being provided between the metal thin wires 14 as important for preventing the deterioration of the optical characteristics which would be caused by the protection film completely filling the gaps, even though the protection film is desired for its structural reinforcement, as explained in paragraphs [0012], [0067], [0071] of Kumai.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed values of depth and depth ratio in accordance with mere discovery of optimum or workable ranges based on the known parameters of providing a protective layer to reinforce the wire grid structure, but not including such layer to such a thickness or extent by which such air gaps are non-existent or not sufficiently large, in order to ensure the optical characteristics.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Lines.
Regarding Claim 16, Perkins does not appear to disclose:  further comprising an upper barrier-layer located at an outermost surface of the top protection layer, the upper barrier-layer comprising an amino phosphonate and a hydrophobic chemical.
Lines is related to Perkins with respect to wire grid polarizers.
Lines teaches:  further comprising an upper barrier-layer located at an outermost surface, the upper barrier-layer comprising an amino phosphonate and a hydrophobic chemical (a substantial mono-layer 24 formed as an outermost layer over a wire grid polarizer may include an amino phosphonate, and may include an additional hydration inhibitor, such as methyl phosphonic acid [MPA]; paragraphs [0023]-[0027], [0037] and FIGS. 1, 2 of Lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper barrier-layer [mono-layer] of Lines for the device of Perkins because such layer serves to resist corrosion of the wires of the wire grid [elements 32], without substantially altering or detrimentally affecting the optical properties of the optical elements, as taught in paragraphs [0023]-[0025] of Lines.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Lines and further in view of Ozawa.
Regarding Claims 17 and 18, Perkins-Lines discloses:  wherein the channels are air-filled (the channels between elements 26 are left vacant; FIGS. 1-3, 7, 8, 12 of Perkins; see also FIGS. 1, 2 of Lines, in which the spaces between elements 32 are left substantially vacant).
Perkins-Lines does not appear to disclose:  the upper barrier-layer is also located at a surface of the wires in the channels, and not located between each wire and the top protection layer.
Ozawa is related to Perkins-Lines with respect to wire grid polarizers.
Ozawa teaches:  the upper barrier-layer is also located at a surface of the wires in the channels, and not located between each wire and the top protection layer (a protective film which is formed of an insulating material such as SiO.sub.2, SiON, or SiN and has a thickness of several tens of nm [specifically, a protective film having a thickness of 15 nm on the side surface of the polarizing element 70, for example] may be formed conformally on the sides of the wires; see paragraphs [0121], [0184], [0189] and FIGS. 32, 33 of Ozawa, but see especially FIG. 33(b) of Ozawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the conformal layer [upper barrier layer] of Ozawa for the lateral surfaces of the wires of Perkins-Lines, because such layer protects the underlying layers, resulting in improved moisture resistance and thus improved reliability, as taught in paragraphs [0121], [0184], [0189] of Ozawa.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Lines and further in view of Edlinger.
Regarding Claim 19, Perkins-Lines does not appear to disclose the hydrophobic chemical in a location physically distinct from the amino phosphonate, such that:  the amino phosphonate is a lower layer in the conformal coating and is sandwiched between the hydrophobic chemical and the wires.
Edlinger is related to Perkins-Lines with respect to wire grid polarizer.
Edlinger teaches a subsequent coating of hydrophobic chemical such that:  the amino phosphonate is a lower layer in the conformal coating and is sandwiched between the hydrophobic chemical and the wires (in a wire grid polarizer having air-filled microchannels, a hydrophobic overcoat may be over the grating, e.g., coating 9, which, when utilized in Perkins-Lines, would be formed over the amino phosphonate of Lines; see paragraphs [0062], [0078], [0084]-[0087] and FIGS. 1-5 of Edlinger; and see paragraphs [0023]-[0027], [0037] and FIGS. 1, 2 of Lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the separate outwardly-located hydrophobic chemical of Edlinger for the device of Perkins-Lines because because such hydrophobic overcoat enables a filtering effect for liquids designed to coat inner spaces between the grids, such as a protective layer for the grids/gratings/wires, and which enables biological analytic uses as well, as taught in paragraphs [0003], [0084]-[0096] of Edlinger.

Allowable Subject Matter
Claims 2, 3, 6 and 15 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten to include all of the limitations of their respective base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 2, although the prior art discloses various wire grid polarizers (WGP), including:


    PNG
    media_image2.png
    113
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    224
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    42
    507
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image5.png
    134
    517
    media_image5.png
    Greyscale


With respect to Claim 3, although the prior art discloses various wire grid polarizers (WGP), including:


    PNG
    media_image2.png
    113
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    224
    522
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image6.png
    204
    517
    media_image6.png
    Greyscale


With respect to Claim 6, although the prior art discloses various wire grid polarizers (WGP), including:


    PNG
    media_image2.png
    113
    523
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    224
    522
    media_image3.png
    Greyscale


    PNG
    media_image7.png
    47
    499
    media_image7.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising:


    PNG
    media_image8.png
    47
    505
    media_image8.png
    Greyscale


With respect to Claim 15, although the prior art discloses various wire grid polarizers (WGP), including:


    PNG
    media_image9.png
    114
    519
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    69
    517
    media_image10.png
    Greyscale


The prior art fails to disclose or suggest such combination of features further comprising the combined features of:


    PNG
    media_image11.png
    199
    518
    media_image11.png
    Greyscale


Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872